 DECISION
S OF THE NATIONAL LA
BOR RELATIONS BOARD
 238 Approved Electric Corp. 
and
 Local 25, International 
Brotherhood of Electrical Workers.  
Case 29
ŒCAŒ29184 December 3
, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
PEARCE
 On June 9, 2009, Administrative Law Judge Raymond 
P. Green issue
d the attached decision. The Respondent 
filed exceptions and a supporting brief, and the General 
Counsel and Charging Party each filed an answering 

brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member p
anel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge
™s rulings, findings,
1  and conclusions for 
the reasons stated below, to modify his remedy,
2 and to 
adopt the recommended Or
der as mod
ified.
 3  The judge 
found, and we agree, that the Respondent violated Se
c-tion 8(a)(1) by discharging employees Esroy Bernard and 
Desmond Stewart because of their protected concerted 
activity.  
 As described more fully in the judge
™s decision, the
 Respondent, an electrical contractor, was awarded a su
b-contract in late spring 2008 to install and replace lighting 
fixtures at various public schools.  The Respondent hired 
a five
-person crew to perform the work.  Members of the 
crew included employee Ro
meo Bailey and the alleged 
1 The Respondent has excepted to some of the judge™s credibility 
findings.
  The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect.  
Sta
ndard Dry Wall Products
, 91 NLRB 544 (1950), enf
d. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
 The Respondent excepts to the judge™s rejection of its 10(b) d
efense 
regarding the discharge of employee De
smond Stewart.  The judge 
found
 that the complaint allegation regarding Stewart was closely rela
t-ed to the allegations in the unfair labor practice charge and ther
efore 
was not barred by Sec. 10 (b).  We need not pass on that finding b
e-cause the Respondent waived its 10 (b) defense by f
ailing to raise it 
until its posthearing brief.  See 
Dayton Newspapers
, 339 NLRB 650, 
653 fn. 8 (2003), enf. granted in part, d
enied in part on other grounds 
402 F.3d 651 (6
th 
Cir. 2005); 
Newspapers & Mail Deli
verers (New 
York Post)
, 337 NLRB 608, 609 (200
2).  
 2 In accordance with our decision in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010), we modify the judge™s reco
mmended remedy by 
requiring that backpay and other monetary awards shall be paid with 
interest compounded on a daily basis.
 3 We shall mo
dify the judge™s reco
mmended Order to provide for the 
posting of the notice in accord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).  We shall subst
itute a new notice to conform to the Order and to 
the Board™s decision in 
Ishikawa
 Gasket America, Inc.
, 337 NLRB 175 
(2001)
, enfd. 
354 F.3d 534 (6th Cir. 2004)
. discrimin
atees, Bernard and Stewart.  Bailey had worked 
with the Respondent
™s president and owner, Trevor 
Dunwell, previously and was the first person Du
nwell 
hired to work on the public school contract.
4  The crew 
began work on 
July 23.  Shortly before August 1, Be
r-nard and Stewart approached Bailey about the Respon
d-ent
™s failure to pay them for the work they had pe
rformed 
so far.  Bailey reported to Dunwell that 
ﬁthe guys
ﬂ were 
ﬁdisgruntled
ﬂ about not being paid, that 
ﬁthese guy
s have 
obligations,
ﬂ and that 
ﬁwe need to get some money.
ﬂ  On 
August 2,
 Dunwell provided Bailey with funds to make a 
partial payment to each of the e
mployees to offset their 
commuting costs and expressly asked Bailey to inform 
the employees that the money
 represented 
ﬁan advance.
ﬂ  During the week of August 6, Stewart continued to press 
Bailey about the Respondent
™s failure to pay the emplo
y-ees their full wages. 
 By letters dated August 8, the R
e-spondent discharged Be
rnard and Stewart, stating in the 
lette
rs that they were being laid off 
ﬁdue to cut back [sic] 
in staff.
ﬂ  The R
espondent concedes that the reason given 
in the letters was false, but contends that Bernard was 
terminated for poor performance and Stewart for exce
s-
sive use of his cell phone.
 The j
udge
™s analysis of the discharges generally fo
l-lows 
Wright Line,
5  which we agree describes the appr
o-priate analytical framework.  U
nder 
Wright Line
, the 
General Counsel has the initial burden to prove that the 

employees
™ Section 7 activity was a substanti
al or mot
i-vating factor in the di
scharges.  The elements commonly 
required to su
pport the General Counsel
™s initial showing 
are union or protected concerted activity by the emplo
y-ees, employer knowledge of that activity, and animus on 
the part of the emplo
yer.  See, e.g., 
Consolidated Bus 
Transit
, 350 NLRB 1064, 1065 (2007)
, enfd. 577 F.3d 
467 (2d Cir. 2009).  If the General Cou
nsel makes the 
required initial showing, the burden shifts to the emplo
y-er to prove by a preponderance of the evidenc
e that it 
would have taken the same action even in the absence of 
the union or protected concerted activity.  See 
Manno 
Electric
, 321 NLRB 278, 280 fn. 12 (1996), affd. 127 
F.3d 34 (5
th 
Cir. 1997). 
 We agree with the judge that the General Counsel ca
r-ried 
his initial burden.  First, the record shows that Ste
w-art and Bernard were engaged in protected co
ncerted 
activity.  There is no dispute that the subject ma
tter of 
Stewart
™s and Bernard™s discussions
Šthe effort to o
btain 
4 Although Bernard
 and Stewart testified that Bailey hired and s
u-
pervised them, the parties do not contend that Bailey was a supervisor 
or agent within the meaning of Sec. 2(11) and (13) of the Act. 
 5  251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 
455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp.
, 462 U.S. 393 (1983).
 356 NLRB No. 45
                                                                                                                        APPROVED ELECTRIC CO
RP. 239 payment for their work
Šwas protecte
d by Se
ction 7.  
The Respondent argues that the activity was not concer
t-ed because each employee was merely pursuing his pe
r-sonal interests.  We disagree.  Stewart and Bernard both 
testified that 
ﬁweﬂ spoke to Bailey about needing pa
y-ment because 
ﬁweﬂ were
 facing another week of co
m-muting costs.  Bernard stated that 
ﬁweﬂ meant 
ﬁmostly 
myself and [Stewart].
ﬂ  It is not essential to a finding of 
concerted activity that e
mployees formally agree to act as 
a group.  See, e.g., 
Salisbury Hotel
, 283 NLRB 685, 687 
(1987) (where employees were 
ﬁall up in arms
ﬂ about 
new lunch
-hour policy, employee
™s complaints to co
l-leagues and employer were part of a co
ncerted effort to 
convince employer to change its policy, even absent ev
i-dence that they explicitly agreed to act t
ogether).
   Second, the Respondent had knowledge of Stewart
™s and Bernard
™s protected concerted acti
vity.  Although the 
Respondent concedes that it had knowledge of Stewart
™s 
complaints about not being paid, it denies knowing that 

those complaints were con
certed.  We do not find merit 
in this contention.  It is undisputed that Dunwell learned 
of Stewart
™s complaints when they were reported by Ba
i-ley.  A
ccordingly, Dunwell had knowledge that Stewart 
and 
Bailey
Ša fellow employee who is not alleg
ed to be 
a sup
ervisor or agent
Šhad discussed the matter together.   
In addition, Bailey had informed Dunwell that 
ﬁthe guys
ﬂ were 
ﬁdisgruntled
ﬂ about not being paid.  Accordingly, 
the evidence is sufficient to show that Dunwell knew or 
suspected that Stewart
™s complaint
s were concerted.
6   With respect to Bernard, although Bailey testified that 
Stewart and Bernard were the two most outspoken e
m-ployees about the Respondent
™s failure to pay them, it is 
not clear from the credited testimony that Bailey specif
i-cally told Dun
well about Bernard
™s complaints.  Neve
r-theless, the manner in which Bernard was terminated 

supports an infe
rence that the Respondent knew about 
Bernard
™s protected concerted activity.  Specifically, 
Bernard was discharged at the same time as Stewart with 
an identical discharge letter, giving the same explan
a-tion
Šwhich was 
pretextual, as discussed below
Šfor his 
discharge.  In addition, both employees were given these 
written discharge letters even though the Respondent
™s standard practice was to handle disch
arges without p
a-perwork.  The Board has consistently found that 
6 Because the record supports a finding that the Respondent knew 
that Stewart and Bernard acted in concert, we do not reach the question 
of 
whether proof of such
 knowledge should be required when an e
m-ployer takes adverse action against employees based on activities they 
engaged in 
ﬁfor the purpose of . . . mutual aid and protection.
ﬂ  See 
Reynolds Electric, Inc.
, 342 NLRB 156
, 158
Œ160 (2004) (then
-Member 
Liebman,
 dissenting in part).  Chairman Liebman a
dheres
 to her views 
expressed in 
Reynolds Electric
, but agrees that it is unnece
ssary to 
apply those views in this case.   
 knowledge can be inferred from similar circumstances 
surrounding an employee
™s termination.  See, e.g., 
Pan
-Oston Co.
, 336 NLRB 305, 308 (2001) (inferring 
knowledge from timing, animus, pretex
t, and simultan
e-ous discipline of a known union supporter); 
Knoxville 

Distr
ibution Co.
, 298 NLRB 688, 688 fn. 1
, 696 (1990), 
enfd. mem. 919 F.2d 141 (6
th 
Cir. 1990) (inferring 
knowledge from timing and simultaneous discharge of 

three union supporters); acc
ord
: Abbey
™s Transp
ortation 
Service v.
 NLRB
, 837 F.2d 575, 579 (2d Cir. 1988).
7 Third, the circumstances surrounding the e
mployees
™ discharges support a finding of animus.  The Respondent 
was aware of the two employees
™ alleged performance 
issues by August
 1 at the la
test, yet did not terminate 
them until August 8, after Stewart continued to complain 
about not getting paid, and, in fact, Dunwell had just 
made a partial payment to cover their commu
ting costs 
on August 2, which he described as 
ﬁan advance.
ﬂ  See 
National Steel Supply
, 344 NLRB 973, 974 (2005), enfd. 
207 Fed. Appx. 9 (2d Cir. 2006) (unlawful m
otive found 
where employer claimed that employee
™s conduct was 
ﬁa daily problem,
ﬂ but employee was not disciplined until 
after the employer learned of a u
nion campaign).  The 
Respondent also gave shif
ting reasons for the discharges.  
Stewart and Be
rnard simultaneously received discharge 
letters gi
ving the same rationale for their discharges:  that 
they were laid off 
ﬁdue to cut back [sic] in staff.
ﬂ8  At th
e hearing, however, the Respondent claimed they were 

discharged for two unrelated nondiscrimin
atory reasons:  
excessive cell phone use (Stewart) and inadequate pe
r-
formance (Bernard).  The Board commonly recognizes 

such shifting rationales as ev
idence that 
an employer
™s 
proferred reasons for discharging an employee are pr
e-textual.  See, e.g., 
City Statio
nery, Inc.
, 340 NLRB 523, 
524 (2003) (nondiscriminatory reasons for di
scharge 
offered at the hearing were found to be pretextual where 

different from those s
et forth in the discharge le
tters); 
7 In finding that the Respondent knew that Stewart and Bernard had 
engaged in protected con
certed activity, we do not rely on union repr
e-sentatives™ inquiries to the Respondent during the same time period 
about whether the Respondent was paying the prevailing wage.  There 
is no evidence that the Respondent knew or believed that any emplo
y-ees had
 spoken to the Union or that the Respondent otherwise associa
t-ed the employees™ complaints about not being paid with the Union™s 
inquiries about the wage rate.
 8 Dunwell testified that he characterized the discharges as layoffs so 
as not to impede Stewart 
and Bernard from finding further emplo
y-ment, but the letters themselves undercut that explanation.  They state 

that
 the Respondent™s policy ﬁis to give only title of position and dates 
of employment to companies seeking references.  You can be assured 

the 
details of this situation will remain strictly a company matter.ﬂ 
 Thus, the letters indicate that the Respondent would 
not
 tell prospective 
employers that Stewart and Bernard were laid off, but would only give 
their job titles and dates of employment.  
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 240 GATX Logistics, Inc.
, 323 NLRB 328, 335 (1997) 
(ﬁWhere . . . an employer provides inconsistent or shif
t-ing reasons for its actions, a reasonable infe
rence can be 
drawn that the reasons proferred are mere pretexts d
e-signe
d to mask an unlawful m
otive.
ﬂ).  In addition, the 
Board has recognized that the General Counsel may o
f-fer, as part of his initial showing that a personnel action 
was discriminatorily motivated, evidence that the e
m-ployer
™s purported reasons for the action
 were pretext
u-alŠthat is, e
ither false or not in fact relied upon.  See, 
e.g
., Pro
-Spec Painting, Inc.
, 339 NLRB 946, 949 
(2003); accord
: Shattuck Denn Mining Corp. v. NLRB
, 362 F.2d 466 (9th Cir. 1966).
  Accor
dingly, we agree 
with the judge that the Gener
al Counsel carried his initial 
Wright Line
 burden.
 Finally, we agree with the judge that the Respondent 
failed to prove that it would have di
scharged Stewart and 
Bernard in the absence of their protected activity.  In 

doing so, we observe, as the judge did
, that the claimed 

reasons for the discharges did not seem to be of signif
i-cant concern to Dunwell, and therefore were not the real 
reasons for the discharges.
9  The judge discredited Du
n-well
™s and Bailey
™s testimony that Dunwell told Ba
iley to 
discharge S
tewart and Bernard on August 1,
 after Du
n-well learned of Stewart
™s allegedly excessive cell phone 
use and Bernard
™s alleged performance issues.  Thus, the 
credited evidence shows that the employees
™ conduct 
was tolerated and was not deemed to warrant disch
arge 
until after Stewart continued to press for pa
yment of his 
wages.  Du
nwell even provided Bailey with funds to 
make what he described as an 
ﬁadvance
ﬂ payment to 
Stewart and Bernard on August 2.  There is no evidence 

that any additional complaints about 
Stewart and Bernard 
were reported to Dunwell after August 1 that would have 
precipitated the discharges.
10  Moreover, there is no ev
i-dence that either Stewart or Bernard was ever told that 
cell phone use or poor work was the reason for his di
s-
charge. 
 Acco
rdingly, we agree with the judge that the R
e-spondent discharged Stewart and Bernard for their pr
o-tected, concerted activity and that the discharges ther
e-fore vi
olated Section 8(a)(1). 
 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order o
f the administrative law judge as 
9 We do not rely on the judge™s finding that Bailey did not personally 
think that Be
rnard™s performance issues were significant.  Bailey is not 
a supervisor and did not make the decision to discharge Bernard.  
 10 Bailey testified that the contractor for wh
ich the Respondent was 
working co
mplained about Stewart™s cell phone use again during the 
week of August 6, but there is no evidence that that complaint was 
reported to Dunwell.
 modified below and orders that the Respondent, A
p-proved Electric Corp., Bronx, New York, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order
 as mod
ified.
 1. Substitute the following 
for par
agraph 2(b)
. ﬁ(b) Make Esroy Bernard and De
smond Stewart whole 
for any loss of earnings and other benefits su
ffered as a 
result of the discrimin
ation against them, in the manner 
set forth in the remedy section of the judge
™s decision, 
plus daily com
pound interest as prescribed in 
Kentucky 
River Medical Center
, 356 NLRB 
6 (2010).
ﬂ 2. Substitute the following for par
agraph 2(e)
. ﬁ(e) Within 14 days after service by the Region, post at 
its Bronx, New York facility copies of the attached n
o-tice marked 
ﬁAppendix.
ﬂ8 Copies of the notice, on forms 
provided by the Regional Director for Region 29, after 
being signed by the Respondent
™s authorized represent
a-tive, shall be posted by the Respondent and mai
ntained 
for 60 consecutive days in conspicuous places incl
uding 
all places where notices to employees are customa
rily 
posted.  
In addition to physical posting of paper notices, 
notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, and/or 

other electronic means,
 if the Respondent custo
marily 
communicates with its employees by such means.  
Rea-sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or co
vered by 
any other m
aterial. In the event that, during the pendency 
of these proceedings, the Respondent has gone out of 
business or closed the facility involved in these procee
d-ings, the Respo
ndent shall duplicate and mail, at its own 
expense, a copy of the notice to all current e
mployees 
and former employees employed by t
he Respo
ndent at 
any time since August 8, 2008.
ﬂ 3. Substitute the attached notice for that of the admi
n-istrative law judge.
  APPENDIX
 NOTICE T
O EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The 
National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 

obey this notice.
 FEDERAL LAW GIVES YOU THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your b
ehalf
 Act toge
ther with other employees for your ben
e-fit and protection
                                                             APPROVED ELECTRIC CO
RP. 241 Choose not to engage in any of these protected 
activ
ities.
  WE WILL NOT
 discharge employees because of their 
protected concerted activity of seeking to r
eceive their 
wages.
 WE WILL NOT
 in any like o
r related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
set forth above.
 WE WILL
, within 14 days from the date of the Board
™s Order,
 offer Esroy Bernard and Desmond Ste
wart full 
reinstatement to their former jobs, or if those
 jobs no 
longer exist, to substantially equivalent positions, wit
h-out prejudice to their seniority or any other rights or pri
v-ileges previously enjoyed.
 WE WILL 
make whole Esroy Bernard and Desmond 
Stewart for any loss of earnings and other benefits su
f-fer
ed as a result of the discrimination against them, less 
any net interim earnings, plus interest as prescribed in the 
Board
™s Order.
 WE WILL
, within 14 days from the date of the Board
™s Order, remove from our files any reference to the unla
w-ful discharges o
f Esroy Bernard and De
smond Stewart 
and, within 3 days thereafter, notify them in writing that 
this has been done and that these actions will not be used 

against them in any way.
  APPROVED 
ELECTRIC 
CORP
.  Linda Harris Crovella, Esq
., for the General Cou
nsel. Alan B. Pearl, Esq., 
for the Respondent
. Richard S. Brook, Esq. 
and
 Patricia E. Palmeri, Esq., 
for the 
Charging Party.
 DECISION
 RAYMOND 
P. GREEN
, Administrative Law Judge.  I heard this 
case in Brooklyn, New York
, on February 24 and 25 and March 
19, 200
9.  The charge in this case was filed on Septe
mber 17, 
2008
, and the 
complaint that was issued on Dece
mber 31, 2008
, alleged that on or about August 10, 2008, the Respondent di
s-charged Desmond 
 Stewart
 and Esroy Bernard b
ecause of their 
union activity and 
because they concertedly protested the R
e-spondent™s pay policies and increased production r
equirements. 
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed, I 
make the following 
 Findings
 and Conclusions
 I.  JURISDICTION
 There is no dispute and I find that the Respondent is an e
m-ployer engaged in commerce within the meaning of Se
ction 
2(2), (6)
, and (7) of the Act.  It also is agreed and I find that the 
Union is a labor organization within
 the meaning of Section 
2(5) of the Act. 
 II. THE ALLEGED UNFAIR L
ABOR PRACTICE
 Approved Electric Corp
oration
 is an electrical contractor l
o-cated in the Bronx, N
ew 
York
. The owner is Trevor 
Dunwell
 who is the p
res
ident.  It is a non
union contractor. 
 Somet
ime in late spring of 2008, it received a co
ntract from 
RS Lighting to install and/or replace florescent lighting fi
xtures 
and lamps in two school districts located in Nassau and Suffolk 

County.  RS Lighting, which appears to be a national contra
c-tor, had 
received a contract to be the electrical contractor to 
install bulbs and lighting fixtures from Ameresco pursuant to 
some type of arrangement with ECG Engineering.  ECG seems 

to have been hired by the school di
stricts to retrofit the lighting 
in the school
s in order to reduce the amount of electricity used. 
 In or about mid July 2008, Approved hired a group of no
n-union electricians to begin work at the Wyandanch Mem
orial 
High School.  The foreman or lead person was to be Romeo 

Bailey.  He in turn contacted 
several men, including Desmond 
 Stewart
 and Esroy Bernard who he knew from prior work exp
e-rience.  (Bernard had worked with him on a previous job in 
Harlem).  These people all met at the Company™s office on July 
22, where they filled out the nece
ssary pape
rwork and were 
hired.  The evidence indicates to me that at the time of their 
hire the employees were not told their rates of pay and they 
assumed that it would be the standard rate for similar work that 

they had done before on nonpublic jobs.  (Around $20
 to $21 
per hour).  
 On Wednesday, July 23, 2008, work began at Wyandanch 
High School.  For this job there were two crews; one co
mposed 
of about five men directly employed by Approved and a
nother 
larger group of men who are employees of RS Lighting.  The 
electrical workers employed by Approved were Romeo Bailey, 
Esroy Bernard, Everton Christie, Devon Cowan, Fitzroy Simon
, and Desmond 
 Stewart
.  The person who was in overall charge 
of the project was Andrew Beason and he was an employee of 

RS.  For reasons u
nknown to me, the employees of both crews 
were placed on the payroll of Approved, albeit the employees 
of RS were never actually employed by Approved. 
 The work at Wyandanch involved removing old fixtures, 
putting up new fixtures, chan
ging ballasts
, and in
stalling new 
lamps.  Andrew Beason, RS™s supervisor, told Bailey that he 

expected Approved™s men, in the aggregate, to do 70 fi
xtures a 
day.  And according to Bailey, they managed to meet and beat 
this quota for most of the time that his crew worked at thi
s site.
1 During their first week on the job, the crew worked three 10 
hour days. 
 On Friday, July 25, 2008, 
Union R
epresentative George Psi
l-los visited the Wyandanch High School and spoke to Ba
iley.  
He asked what work they were doing and how much the men 
were being paid.  Bailey responded that his company was r
e-placing fixtures, ballasts
, and lamps.  According to Psi
llos, he 
was told that the men were being paid $21 per hour and he told 
Bailey that this was not the proper prevailing wage rate. 
 In fact, th
e evidence shows that the prevailing rate for this 
type of work on a public school is $52.56 per hour.  The ove
r-1 According to Bailey, they got a slow start on the first day and did 
68 fixtu
res. But he also testified that thereafter they ﬁmade like 72, 76.ﬂ 
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 242 time rate is computed at 1
½ that amount for work done a
fter 8 
hours per day.  
 On Monday, July 28, Psillos and another union business 
agent, Kev
in Harvey, visited the job site.  After they a
rrived, 
they spoke to Beason, and asked what the work was and what 
the wage rate was.  After speaking to Beason, both represent
a-tives spoke to some of the men wor
king at the job
site and told 
them that for this 
type of work they should be earning more.  
The workers didn™t respond.  Nevertheless, soon therea
fter, 
Desmond 
 Stewart
 approached the union representatives, asked 
about the prevailing rates and was given a business card. 
 Later on the 28
, Union A
gent Kevi
n Harvey made inquiries 
from various people about this job and whether the e
mployees 
were being paid prevailing wages.  Among the people he co
n-
tacted were Vince Crimi, the Sr. 
project manager for Ameresco 
and Denzil Davis who apparently is the owner of a c
ompany 

called Jenco or Jako.  Harvey also discovered that A
pproved 
was working with a Long Island electrical contractor named 
June Electric, who although not providing any labor, pr
ovided 
the electrical license to enable Approved to work on the 

schools. 
 At some point after July 29 a meeting was set up.  The pa
r-ticipants were to be the union representatives and represent
a-tives from the various contractors.  The meeting was scheduled 
to take place on the morning of August 5, 2008
, and there is no 
question bu
t that all participants were aware that the main pu
r-pose of this meeting was to address the Union™s asse
rtion that 
the employees on the project were not being paid at the State™s 

required prevailing wage rate. 
 In the meantime, the work assigned to Respond
ent Approved 
at the Wyandanch School was completed by Friday, A
ugust 1, 
2008.  After completion, Bailey told the men that they should 

not report to work on Monday and should await further instru
c-tions.  The crew was then supposed to move to the Freeport 
School.  It is noted that at this point in time, none of the men, 
including Bailey had yet been paid by Approved and there was 
some grumbling about this to Bailey. 
 By August 1, 2008, the workers and in particular, Esroy Be
r-nard, were complaining to Bailey a
bout not having been paid.  
As a result, Bailey contacted Trevor 
Dunwell
 who told him that 
he had come up with $4000 and that Bailey could distri
bute 
$800 to each employee as an advance on their wages.  This was 
accomplished on Saturday, August 2, 2008.
 On Sunday August 3, Bailey called Esroy Bernard and told 
him that the crew was going to be going to go to a school in 
Freeport.  Bernard, in turn communicated this info
rmation to 
Desmond 
 Stewart
.  They were told to wait for further instru
c-tions as to when t
hey would start. 
 On Tuesday morning, August 5, 2008, a meeting was held at 
the Wyandanch School.  In attendance were the two union re
p-resentatives, along with Vince Crimi, the project manager for 

Amaresco, Richard Pinnock from R.S. Lighting, Trevor 
Dun-wel
l the 
president of Approved, and Denzil Davis and James 
Acardi from June Electric.  At this meeting, the union repr
e-sentatives were given what purported to be certified pa
yrolls.  
Upon review, the union representatives expressed skept
icism 
abut the wage ra
tes and also stated that the overtime paid was 
incorrect because under the prevailing rate, overtime should 
have been paid after 8 hours of work per day instead of after 40 

hours of work per week.   There also was some que
stion raised 
by the Union about wh
ether anyone connected with the job had 
a legally required license to work in Suffolk Cou
nty. 
 Desmond 
 Stewart
 testified that on the afternoon of August 
5, he received a phone call from Bailey who told him that he 
needed his social security number because
 the Company was 
going to change his wage rate to about $52 per hour.  
 Stewart
 test
ified that Bailey said that there had been a meeting between 
the Company and the Union and that the Union was pre
ssuring 
the employer to pay the prevailing rate.  
 The crew
 started working at the Freeport School on Wedne
s-day, August 6, 2008.  The work on this site was simpler than 
the work at the Wyandanch School because the employees did 
not have to change the fixtures that held the lamps.  For this 
job, Beason told Bailey 
that each man on the Respondent™s 
crew would be required to do 40 units per day.  According to 
Bailey, Beason told him that if Bailey™s crew couldn™t do this, 
RS would be able to bring in other guys to do the work. 
 According to Bailey, he then held a meet
ing with the e
m-ployees and explained that they individually would be respo
n-sible for 40 units per day.  This engendered some co
mplaints 
from 
 Stewart
 and Bernard.  
 Stewart
 expressed distress at there 
being an individual quota when they were being paid by 
the 
hour.  Bernard indicated that a quota of 40 was ridiculous.  

Bailey told the men to give it a shot and reminded them that 
when they were at Wyandanch, they had met and exceeded the 
70 unit installation quota that had been given to them by 
Beason.  He a
lso told them, in effect, that if they could not meet 

the quota, the Respondent could lose the job and they would be 
ﬁfiring themselves.ﬂ 
 Bailey testif
ied that on Thursday and Friday
 (August 7 and 
8), the members of his crew did not meet the 40 unit quota
.  He 
opined that it may be that the men, not having been paid yet, 

were not so anxious to work so fast.  And in this r
egard, Bailey 
concedes that the two emplo
yees who were vocal about their 
lack of pay were Bernard and 
 Stewart
.  Bailey states that he 
told Trevor 
Dunwell
 that the men were ﬁreally disgruntled b
e-cause there was no money coming in.ﬂ  According to Bailey, 

Dunwell
 responded by stating that he thought he had told him 
the prev
ious week to get rid of Bernard and 
 Stewart
. The last day that Esroy 
Bernard and 
 Stewart
 Desmond 
worked for the Respondent was on Friday, August 8, 2008.  

Thereafter, on August 10, 2008, they received letters telling 
them that they had been permanently laid off. 
 After these layoffs, the Company continued to work at the 
Freeport School until October 2, 2008
, when it terminated its 
contract with RS Lighting over some dispute between the two 

companies.  Thus, after Approved walked away from this co
n-tract, there is little likelihood that 
 Stewart
 or Bernard would 
have continue
d working for the Respondent. 
 The Respondent contends that it laid off Esroy Be
rnard and 
Desmond 
 Stewart
 because of their work performance.  In the 
case of Esroy Bernard, it contends that he did not have suff
i-cient skills.  In this regard, Bailey describ
ed an instance during 
the Wyandanch job where Beason brought to his atte
ntion that 
Bernard had miswired some fixtures.  In the case of 
 Stewart
, Bailey asserts that during that same week, Beason complained 
 APPROVED ELECTRIC CO
RP. 243 that he saw 
 Stewart
 spending too much time ou
tsid
e talking on 
his cell phone.   According to Trevor 
Dunwell
, when he heard 
about these complaints by Beason, he told Ba
iley on August 1, 
2008, to let Bernard and 
 Stewart
 go.  
 Nevertheless, the two men were paid $800 advances on A
u-gust 2, were not told tha
t they were being let go, and were 
transferred to the Freeport job on August 6, 2008.  It therefore 
seems to me that Bailey, who was in charge of this project, did 
not feel that Desmond and Bernard were incapable of, or not 

willing to do their jobs.  In th
is regard, despite any time that 
Bernard may have spent on the phone, the evidence shows that 
at the Wyandanch job, the R
espondent™s workers were able to 
meet and exceed the expectations that RC had set for them.  It 
also seems to me that Bailey did not th
ink that the wiring pro
b-lems encou
ntered by Bernard were not correctable with a little 
bit of instruction and practice.
 Analysis
 The Respondent contends that the allegations of the 
com-plaint relating to Desmond 
 Stewart
 should be dismissed under 
Section 10
(b) of the Act because the charge filed by the Union 

did not allege that his discharge was specifically mot
ivated by 
his protected concerted activities.  I reject this arg
ument.  
 It is well settled that a 
complaint may assert allegations that 
are not spec
ifically refe
renced in an unfair labor charge if they 
are closely related to the allegations made in the charge.  Since 
the unfair labor practice charge alleges that the Respondent 

discharged Esroy Bernard because of his pay complaints and 
since 
 Stewart
 allegedly was involved in and discharged for the 
exact the same activity, it is my conclusion that 
if proven
, the 
allegations of the 
complaint would be
 closely related to the 
charge.
2 Redd
-I Inc
., 290 NLRB 115 (1988); 
Nickles Bakery of 
Indiana
, 296 NLRB 927
 (1989); 
Dickens, Inc
., 352 NLRB 
667 
(2008)
; Kentucky Tennessee Clay Co
., 343 NLRB 
931, 932 
(2004).  
Ross Stores Inc
., 329 NLRB 
573 (1999); 
Seton Co
., 332 NLRB 
979 (2000), 
 I do not believe that the General Counsel has made out a 
primae facie case that the
 Respondent discharged Bernard and 
 Stewart
 because of their union activities.  For one thing, there is 
little evidence to show that they engaged in any type of signif
i-cant union activity or that the employer was aware of such a
c-tivity.  While it is true t
hat the Union did make a protest about 
the wage rates being paid to all of the employees, there is not
h-ing to indicate that the Employer made its decision to di
scharge 
these two employees because they were involved in any union 
organizing activity, or beca
use they joined or supported the 
Union. 
 Nevertheless, my conclusion as to the allegation that these 
two employees were discharged because of their protected co
n-certed activity is just the opposite. 
 In somewhat different but overlapping ways, the General 
Counsel posits that the R
espondent discharged Esroy Bernard 
and Desmond 
 Stewart
 because of complaints about pay issues.  
 To me, the evidence shows when the employees were hired 
to do this project, they probably were not specifically told what 
2 I note that the charge did allege that the Respondent violated the 
Act by ﬁdiscontinuing his [ Stewart™s] employment because he was 
seen speaking to a Business Representative of Local 2
5, I.B.E.W.ﬂ
 their wage 
rates would be.  They therefore assumed that they 
would receive around $20 per hour.  They clearly were 
not told 
that they would be paid at the state mandated prevailing wage 
rate which is $52.56 per hour.  
 In any event, the Union came upon the scene in l
ate July 
2008, and made inquiries from Bailey and Beason about 
whether the employees on the job were being paid the prevai
l-ing wage rate.  And on Tuesday August 5, 2008, union repr
e-sentatives demanded that these e
mployees should all be paid at 
the rate of 
$52.56 per hour.  It also demanded that employees 
should receive overtime rate after 8 hours worked on any given 
day.  Indeed, the Respondent and the other companies doing 
this project were aware, by virtue of various communications 
from union representati
ves on July 29, 2008, that the Union 
was going to make the wage rates for all the work to be pe
r-formed in Nassau and Suffolk counties an issue.  Soon after the 
mee
ting concluded, the credited testimony shows that Desmond 
 Stewart
 was told by foreman Bailey
 that the Respondent was 
going to change his wage rate to about $52 per hour.  Also, 
 Stewart
 credibly testified that Bailey said that there had been a 
meeting between the Company and the Union and that the U
n-ion was pressuring the employer to pay the prev
ailing rate.  
 The other pay issue involved the fact that no one on the job 
received any pay for the first 
2 weeks.  They received only an 
$800 advance on Saturday, August 2, 2008, and this after much 
grumbling to Bailey by Bernard and 
 Stewart
.  So by the
 time that the meeting was held on August 5, b
e-tween the Union and the employers, the men employed by A
p-proved who had been assigned to work at the Wyandanch 
School had finished work there but had received only partial 
payment.  Moreover there was at least
 an issue as to whether 
under State law they were going to be credited with the correct 

amount of overtim
e pay.  (They ultimately were.)
3 So from the 
Respondent™s perspective, it was aware (a) that employees were 

complaining about not being paid and (b) th
at the Union was 
complaining that the employees were not being paid the correct 
prevailing wage rate.  As these are complaints relating to wa
g-es, they would, to the extent expressed concertedly by emplo
y-ees, constitute protected concerted activity under Se
ction 7 of 
the Act.  Moreover, if the Respondent made its dec
ision to lay 
off or di
scharge employees because it 
believed
 that they were 
engaged in concerted complaints about their pay or wage rates, 

such conduct would violate Section 8(a)(1) of the Act.  
Atwood 
Mobile Products
, 326 NLRB 1196, 1204
Œ1205 (1998).
 The evidence shows that when the crew, including 
 Stewart
 and Bernard,  transferred to the Freeport School on Wednesday 

August 6, 2008, these two employees continued to co
mplain to 
Bailey about the fa
ct that they had not yet been paid.  This is 
conceded by Bailey who testified that the two employees were 

vocal about their lack of pay were Bernard and 
 Stewart
.  He 
also testified that he told 
Dunwell
 that the men were ﬁreally 
disgru
ntled because there w
as no money coming in.ﬂ  
 Based on the credited testimony and viewing the ti
ming of 
the events, it is my opinion that the General Counsel has made 

out a prima facie case, in accordance with 
Wright Line
, 251 
3 It is not my job to decide any kind of wage or hour claim and I will 
not do so in this forum.  
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 244 NLRB 1083 (1980), that 
 Stewart
 and Bernard were 
discharged 
because the Respondent was being faced with co
mplaints by 
these two that they were not being paid on time, compounded 
by complaints by the Union that all of the e
mployees were not 
being paid the proper overtime rate under the prevailing wage 
law
s. 
 Reviewing the evidence presented by the Respondent, I am 
not persuaded that it has met its burden to demonstrate that it 
would have terminated 
 Stewart
 and Bernard for reasons other 
than their protected concerted activities or their perceived pr
o-tected
 concerted activities.  In this regard, I do not credit the 
contention by Trevor 
Dunwell
 or Romeo Bailey that the 
Dun-well
 told Bailey to get rid of these two employees on A
ugust 1, 
2008.  (At the end of the second week of work at the W
y-andanch School).  Fo
r one thing, it seems highly improbable 
that Bailey, who had worked for 
Dunwell
 and hopes to work 
for him again, would simply ignore a direct order to fire two 

workers.
4 For another thing, the alleged shortcomings of 
 Ste
w-art
 and Bernard were not convincin
g.  In 
 Stewart
™s case, he 
alle
gedly spent some time outside talking on the phone.  But 
the fact is that the quotas that RC Electric set for Approved at 

the W
yandanch School were met or exceeded after the first day 
on the job.  And in Bernard™s case, Baile
y although relating 
problems with Be
rnard™s wiring, did not, in my opinion, seem 
to think that this was all that significant. 
 CONCLUSIONS OF 
LAW 1.  By discharging Esroy Bernard and Desmond 
 Stewart
 be-cause of their protected concerted activities, the R
espondent has 
violated Section 8(a) (1) of the Act. 
 2.  The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(2), (6)
, and (7) of the Act. 
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices,
 I find that they must be ordered to cease 
and desist and to take certain affirmative action designed to 

effectuate the policies of the Act. 
 In view of the above, I shall recommend that the Respon
d-ent, having discriminatorily discharged employees, must of
fer 
them reinstatement and make them whole for any loss of ear
n-ings and other benefits, computed on a quarterly basis from the 
dates of discharge to the date of proper offers of reinstat
ement, 
less any net interim earnings, as prescribed in 
F.
 W. Woolworth
 Co., 90 NLRB 289 (1950), plus interest as co
mputed in 
New 
Horizons for the R
etarded
, 283 NLRB 1173 (2987)
.5 4  I note that there is nothing in writing, by way of a letter or email, 
to corroborate that represent
atives of RC Electric complained about the 
two employees in question. Nor is there any such written communic
a-tions between Bailey and Dunwell.  However, I do not want to make 
too much of this because I recognize that the Respondent is a small 
company and may not engage in the same type of bureaucra
tic note 
making that is often done by la
rger enterprises. 
 5 The evidence indicates that the Respondent™s electricians who 
worked on this project were hired on a project basis only and that there 

is a reasonable basis for assuming that  Stewart and Be
rnard
 would 
have been laid off when the Respondent finished work on October 2, 
2008.  On the other hand, there is some evidence to suggest that, on 

occasion, the Respondent has rehired employees to work on new pr
o-
On these findings of fact and conclusions of law and on the 
entire record, I issue the fo
llowing recommended
6 ORDER
 The Respondent, Approved Electr
ic Corp., 
Bronx, New 
York, 
its officers, agents, and representatives, shall
 1. 
 Cease and desist from
 (a) Discharging employees because of their protected co
n-certed activity of seeking to receive their wages. 
 (b) In any like or related manner interfering 
with, r
estraining,
 or coercing employees in the exercise of the rights guara
nteed 
them by Section 7 of the Act. 
 2.  Take the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a) Within 14 days from the date of this Order, offe
r Esroy 
Bernard and Desmond 
 Stewart
, full reinstatement to their fo
r-mer jobs, or if those jobs no longer exist, to substantially equi
v-alent positions, without prejudice to their seniority or any other 
rights or privileges previously enjoyed. 
 (b)  Make Es
roy Bernard and Desmond 
 Stewart
 whole for 
any loss of earnings and other benefits suffered as a result of 
the discrimination against them, in the manner set forth in the 
Remedy section of this Decision.
7 (c)  Within 14 days from the date of this Order, re
move from 
its files any reference to the unlawful actions against Esroy 

Bernard and Desmond 
 Stewart
 and within three days therea
f-ter, notify them in writing, that this has been done and that the 

discharges will not be used against them in any way.
 (d)  Pr
eserve and, within 14 days of a request, or such add
i-tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re
c-ords, timecards, 
personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this O
rder.  
 (e)  Within 14 days after service by the Region
, post at its f
a-cilities in the Bronx, New York, copies of the attached notice 
marked ﬁAppendix
.ﬂ8 Copies of the notice, on forms pr
ovided 
jects after an initial project has been complete
d.  In cases such as this, 
the Board, in 
Dean General Co
ntractors
, 285 NLRB 573 (1987), has 
concluded that a Respondent in the construction industry may raise, at 
the compliance stage of the proceeding, the issue of whether or not a 
discriminatee would lik
ely have been transferred to other jobs after 
completion of the job to which he was originally assigned.  In this 
regard, I note that in 
Dean
, the Board overruled 
Brown & Lambrecht 
Earth Movers
, 267 NLRB 186 fn. 3 (1983), to the extent that the latter 
case
 held that there was a precompliance presumption against rei
n-
statement in the co
nstruction industry.
 6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and reco
mmended 
Order shall, as pr
ovided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-poses.
 7 Inasmuch as the evidence shows that at least by August 5, the R
e-spondent had agreed to pay its employees the prevailing rate, 
the di
s-crim
inatees™ backpay should be computed at that rate of pay. 
 8  If this Order is enforced by a Judgment of the United States Court 
of Appeals, the words in the notice reading ﬁPosted by Order of the 
                                                                                                                                                         APPROVED ELECTRIC CO
RP. 245 by the Regional Director for Region 29, after being signed by 
the Respondent™s authorized representative, shall be po
sted by 
the Respondent immediately upon receipt and mai
ntained for 
60 consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason
a-ble steps shall be taken by the Respondent to ensure that the 
notic
es are not altered, defaced, or covered by any other mat
e-rial.  In the event that, during the pendency of these procee
d-National Labor Relations Boardﬂ shall read ﬁPoste
d Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the N
ational Labor Relations Board.ﬂ
 ings, the Respondent has gone out of business or closed the 
facility involved in these proceedings, or sold the business or 

the facilitie
s involved herein, the Respondent shall duplicate 
and mail, at its own e
xpense, a copy of the notice to all current 
employees and former employees employed by the Respondent 
at any time since August 8, 2008. 
 (f)  Within 21 days after service by the Region
, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 

Respondent has taken to comply.
                                                                                                